Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Omar Galiano on June 29, 2022.
Examiner’s Note: This Examiner’s Amendment of July 7, 2022 included a typographical error with regards to claim 8 which has been corrected below.

The application has been amended as follows: 

	Claim 6 has been amended as follows:
6. (Amended) The gas compressor according to claim 1, wherein 
the controller has a function of calculating a discharge pressure lowering value per unit time and a function of storing a quadratic expression, 
the controller sets a pressure setting H' equal to the upper-limit pressure H and sets a pressure setting L' equal to the lower-limit pressure L when the discharge pressure lowering value is 0, and sets the pressure setting H' to a value obtained by lowering by a pressure value stored in advance from the upper-limit pressure H and sets the pressure setting L' to a value obtained by lowering by a pressure value stored in advance from the lower-limit pressure L when the discharge pressure lowering value is equal to or larger than a certain constant value, and carries out calculation of a quadratic expression on difference of the pressure setting H' and the pressure setting L' and the discharge pressure lowering value, Page 4 of 8Application No. 17/043,370 Attorney Docket No. 109677.PD793US 
the controller carries out at least one of opening the intake throttle valve and closing the gas release valve and outputs a command of the full-load rotation speed to the rotation speed converting means when the discharge pressure lowers and reaches the pressure setting L', and 
the controller carries out at least one of closing the intake throttle valve and opening the gas release valve and outputs a command of the lower rotation speed to the rotation speed converting means when the discharge pressure rises and reaches the pressure setting H'.

In claim 8 line 6 “setting” has been deleted and --H-- has been inserted therefore.
	In claim 8 line 7 after “higher than” “a” has been deleted and --the-- has been inserted.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827. The examiner can normally be reached Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

CGF
July 18, 2022